DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,337,182 (hereinafter Bender).
Bender discloses a splash shield assembly and toilet seat combination (see Fig. 8) comprising a toilet seat (20) hingedly coupled to a toilet; and 7a pair of separate first panels (112, 122), each first panel being coupled to the toilet seat proximate to a respective opposing edge of the toilet seat such that the first panel extends substantially perpendicularly from a lower face of the toilet seat wherein the first panel is configured, with the toilet seat in a raised position, for shielding an area proximate to an associated .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender.
Regarding claim 1, Bender discloses a splash shield assembly (see Fig. 8) comprising a pair of separate first panels (112, 122), each first panel being shaped such that the first panel comprises a first edge, a second edge, and a third edge, the first edge being perpendicular to the second edge; and a pair of couplers (see col. 6, lines 40-41, the seat connectors maybe an adhesive tape), each coupler (each adhesive tape) being coupled to a respective first panel proximate to a first end of the respective first panel, each coupler of the pair of couplers being configured for coupling to a toilet seat proximate to a respective opposing edge of the toilet seat such that the respective first panel extends substantially perpendicularly from a lower face of the toilet seat (see col. 7, line 56 to col. 8, line 5),  wherein the first panel is configured, with the toilet seat in a raised position, for shielding an area proximate to an associated opposing side of a toilet, to which the toilet seat is hingedly coupled, from splashes originating from a bowl of the toilet (see col. 7, lines 26-41).  Although the shape of the first panels (112, 122) of 
Regarding claim 3, the first panel being substantially planar (see col. 8, lines 22-25).  
Regarding claim 5, Bender further teaches a pair of second panels (support arms 114, 124), each second panel (see col. 7, line 56 to col. 8, line 5) being coupled to and extending perpendicularly from the first end of a respective first panel; and Page 2 of 8each first coupler comprising a first strip (adhesive tape) coupled to an outer face of a respective second panel (the respective support arm that is attached to the underside surface of the toilet seat), the first strip comprising adhesive wherein the first strip is configured for adhesively coupling to the lower face of the toilet seat for coupling the respective second panel to the toilet seat positioning an associated first panel substantially perpendicularly to the lower face of the toilet seat.  

Regarding claim 9, Bender teaches a pair of cutouts (see Fig. 8), each cutout being positioned in a respective second panel proximate to an associated first panel wherein the cutout is configured for inserting a rim of the toilet as the toilet seat is raised positioning a section of the associated first panel below the rim of the toilet as for example shown in Fig. 5.  
Regarding claim 10, the cutout of Bender being rectangularly shaped in a similar fashion as the instant invention.


Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of US 2007/0151009 (hereinafter Conrad, III).
Bender teaches all of the claimed limitations except for the specific material of the first panel and second panel being paperboard.  However, Bender does teach the rigidity of the first panel and second panel which could be made from plastic.  Conrad, III teaches an analogous device which can be made from a variety of equivalent materials (see claim 8 of Conrad, III), wherein paperboard and thermoplastic polymer are listed among the equivalent materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the Bender first and second panels from paperboard as taught by Conrad, III as a matter of employing well-known equivalent alternative materials within the art.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of US 2012/0318688 (hereinafter Martinisko).
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Conrad, III and Martinisko.
The limitations as claimed are the combination of claims 1-10 which have been addressed above.  The reason for combining Conrad, III and Martinisko are the same as discussed above with respect to claims 4 and 7-8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754